Citation Nr: 0726651	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  That decision implemented a July 
2003 Board decision granting service connection for PTSD.  
The June 2003 rating decision assigned an initial disability 
rating of 30 percent, effective September 18, 1998.  The 
veteran perfected an appeal to the Board as to the initial 
evaluation and the effective date assigned by the RO for 
service connection for PTSD.

In April 2005, the Board denied the claim for an earlier 
effective date; and remanded the case to the RO for further 
development with respect to the initial disability rating 
claim.


FINDING OF FACT

The record evidence establishes that the veteran's PTSD is 
productive of no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R . §§ 3.655(b), 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in April 2005.  
In that letter, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim of 
entitlement to a higher initial disability rating for the 
claimed service-connected disability.  VA has also informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided a supplemental statement of the case in January 
2007.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher initial 
rating for the claimed disability is denied here, the issue 
with respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records (including 
examination reports), and statements made in support of the 
veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.


II.  Analysis

In a June 2003 rating decision, the RO implemented a Board 
decision to grant service connection for PTSD; and under 
Diagnostic Code 9411, the RO assigned an initial disability 
rating of 30 percent.  The veteran appealed from that 
decision with respect to the rating assigned.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is assigned a disability rating of 30 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2006).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of from 21 to 30 represents behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas. Symptoms include being 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation; stays in bed all day; no job, home, 
or friends.

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood. These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  A GAF score from 61 to 
70 represents some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

A GAF score from 71 to 80 represents a condition in which if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; or no more than slight 
impairment in social, occupational, or school functioning.

The medical evidence material to this appeal is summarized 
below.  Medial records associated with the Pennsylvania 
Department of Corrections include the following.  A January 
1996 treatment record shows that the veteran was admitted 
secondary to markedly loose and verbose associations.  The 
admission diagnosis was delusional disorder.  He was 
discharged the following day with a discharge diagnosis of 
schizophrenia, chronic, undifferentiated.  A February 1996 
report of initial psychiatric evaluation contains an 
impression of paranoid personality disorder, rule out 
paranoid schizophrenia.  

In an August 1998 clinical evaluation report, Joseph R. 
Scotti, PhD, stated that he examined the veteran to determine 
the extent of any PTSD symptoms for the purpose of a VA 
compensation and pension evaluation.  Dr. Scotti noted that 
the veteran was currently incarcerated following a murder 
conviction; and that previous evaluations in 1984 and 1995 
concluded that the veteran had persistent symptoms of PTSD, 
which was the final diagnosis at both evaluations.

During the August 1998 clinical evaluation, Dr. Scotti noted 
symptoms consistent with PTSD, including re-experiencing and 
arousal; frequent intrusive and distressing thoughts about 
service; avoidant symptoms; frequent awakenings during night; 
lapses of concentration and hyper-vigilance; outbursts of 
anger; exaggerated startle response; flashbacks; guilt over 
acts; intense survivor guilt; hopelessness and depression; 
and feelings of a foreshortened future.  

After interview and testing, Dr. Scotti reported that the 
results were consistent with a diagnosis of PTSD (chronic) 
and major depression.  Dr. Scotti opined that the results 
also suggested a severe level of symptoms, which was 
exacerbated by his present incarceration.  He also opined 
that the veteran's PTSD symptoms will continue to interfere 
with his daily activities and to cause intense personal 
distress.  The report concludes with an Axis I diagnostic 
impression of PTSD, chronic, severe, related to combat and 
service in a war zone and exacerbated by incarceration; and 
major depression, recurrent, severe.  The report records a 
global assessment of functioning (GAF) score of 30 (current).

The report of an April 2002 VA examination shows that a 
psychiatrist and psychologist reviewed the claims file for 
relevant medical evidence and interviewed the veteran via 
teleconference.  These examiners examined the veteran for the 
existence of any possible stress related disorders or 
symptomatology.  The examiners noted that the veteran 
reported a number of PTSD-related symptomatology that was 
inconsistent with previous symptom presentation in the 1980s 
and 1990s.  The examiners noted that on several previous 
occasions the veteran had presented with symptomatology 
consistent with a diagnosis of schizophrenia.  

On examination, objective findings included the following.  
The veteran was alert and oriented.  Grooming, hygiene and 
dress was generally adequate.  His mood appeared to be 
somewhat irritable and extremely dramatic and labile.  His 
speech tended to be over productive, preservative concerning 
his alleged combat experiences, and extremely detailed and 
graphic. He was rather animated and showed little observable 
distress when relating minute and graphic details of death he 
said he witnessed in Vietnam.  The veteran reported that his 
mood was tired, and that his sleep was poor due to flashbacks 
and nightmares.  The examiners concluded that results of 
psychological testing were inconsistent with interview 
reports; and that the veteran was deliberately moderating or 
changing his scores in a calculated fashion to score within 
the acceptable range for a diagnosis of PTSD, and to avoid 
the appearance of over-reporting.  

After examination, the report contains an Axis I diagnostic 
impression of malingering; polysubstance dependence, by 
history.  The report also contains an Axis II impression of 
antisocial personality disorder; and a GAF score of 60, 
moderate symptoms or moderate difficulties and social and 
occupational school functioning due to Axis II personality 
disorder symptomatology only, predating and not related to 
military service.  

The examiners concluded with an opinion that while past 
records seemed to suggest a diagnosis of schizophrenia or 
psychotic disorder, not otherwise specified, that most if not 
all of the current problems result from a longstanding 
personality disorder and chronic substance abuse and 
dependence.  These examiners opined that they found no 
evidence of PTSD, but simply a presentation of fabricated 
symptomatology designed to obtain service-connected 
disability; and that the veteran would be employable except 
for problems associated with his personality disorder.

Private medical records provided by the Pennsylvania 
Department of Corrections include the following.  The report 
of a June 2002 treatment record records a GAF score of 65.  
The report of a June 2003 individual treatment plan records a 
GAF score of 73.  That report shows that the treatment 
provider recommended the veteran be moved to intake status, 
and noted a history that the veteran was presently 
"psychiatrically not being followed."  There is a report of 
physical examination in 2005, which on mental status 
evaluation indicated that the veteran had PTSD. 

Private medical records provided by the Pennsylvania 
Department of Corrections include three pages titled as 
problem list.  These contain lists of numerous chronic and 
temporary problems by disorder/problem, dated from 1988 to 
June 2005.  Presumably, these pages list the various problems 
for which the veteran was seen and treated.  None of the 
listed items on these pages include problems referable to 
psychiatric symptomatology.  

The report of a September 2006 VA examination for PTSD shows 
that a psychologist examined the veteran and reviewed the 
claims file records.  The examiner outlined various findings 
of previous examinations and noted that the veteran had never 
been diagnosed with PTSD during a VA compensation and pension 
examination.  The veteran reported complaints including 
recurring nightmares of Vietnam; sleep difficulties; panic 
attacks; intrusive thoughts; feelings of anger and sadness; 
and forgetfulness regarding names and dates.  

On assessing the veteran's PTSD, the examiner opined his 
belief that the veteran's reported symptoms are not an 
accurate portrayal of his experiences; and the veteran did 
not believe that the symptoms reported were indicative of a 
diagnosis separate from the veteran's personality disorder 
and paranoid thinking.  The examiner found the veteran to be 
an unreliable historian who reported symptoms inconsistent 
with other symptoms-such as claiming four to five nightmares 
with awakenings every night, but not claiming daytime 
sleepiness or sequelae from the reported sleep disturbance.

On mental status examination, the veteran's clothes were neat 
and appropriate.  His grooming and hygiene were good.  He 
made adequate eye contact.  He was alert and oriented; and 
was attentive and able to maintain focus.  His memory and 
intellect appeared intact and estimated to be at least of 
average capacity.  His speech was slow but fluent, 
productive, and of normal volume.  There was no gross 
impairment in thought process or communication, but he 
occasionally answered questions with irrelevant information.  
Thought process was otherwise clear, coherent, and goal-
directed without illogical speech.  

He had good superior ability to organize his thoughts, 
collect and summarize records, and make persuasive arguments 
in favor of his claim.  There was no evidence of any 
disordered thinking in his written communication.  Mood was 
euthymic and affect was constricted.  He reported no 
difficulty falling asleep.  His energy level was good.  He 
reported having a feeling of passivity and anger but not of 
depression.  He maintains his motivation to complete tasks 
and gets pleasure out of tasks he engages in.  He denied 
having obsessive thoughts, but said he had rituals.  He had 
daily discrete episodes of anxiety.  

He denied symptoms consistent with depressive disorder, 
mania, generalized anxiety disorder, obsessive compulsive 
disorder, eating disorder or blatant psychosis.  He denied 
suicidal ideation or attempts or homicidal ideation or acts 
of violence in prison.  The examiner noted that the veteran's 
past acts of violence indicated very poor impulse control and 
impaired decision making.  No delusions or hallucinations 
were reported or elicited.  The examiner found the veteran's 
judgment and insight were very poor.

After examination, the report contains an Axis I diagnosis of 
Malingering PTSD; and polysubstance abuse, in full sustained 
remission (unrelated to military service).  On Axis II, the 
diagnosis was paranoid personality disorder (unrelated to 
military service); and antisocial personality disorder 
(unrelated to military service).  The report records a GAF 
score of 60 (due to all conditions combined).  

The examiner concluded with an opinion that the veteran's 
repeated failure to conform to social norms with respect to 
lawful behaviors, deceitfulness, impulsivity, irritability, 
and aggressiveness-as indicated by repeated violence, lack 
of remorse, irresponsibility regarding his actions, and 
suspiciousness-are all manifestations of his very severe 
personality disorders. He further opined that the veteran's 
reports of PTSD symptoms were unreliable and his actions were 
more clearly consistent with his antisocial and paranoid 
personality disorder.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to an initial evaluation greater than 30 percent 
for his PTSD.  The clinical evidence of record demonstrates 
that to some extent the veteran has symptoms of sleep 
impairment, anxiety, flashbacks, substance abuse, and 
nightmares, that-based on some examiners' opinions-may or 
may not be valid or related to his PTSD.  

There is evidence that the veteran may have some of the 
symptomatology needed for an evaluation of 50 percent under 
the regulatory criteria, such as impairment of judgment and 
disturbances in mood.  However, the VA medical evidence of 
record, as reflected in the April 2002 and September 2006 VA 
examination reports, does not reflect that the veteran 
demonstrates the vast majority of the symptomatology-due to 
service-connected PTSD symptomatology-needed to meet 
criteria under Diagnostic Code 9411 for a 50 percent rating.  

As reflected in the reports discussed above, the medical 
evidence does not reflect that he has flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; or impairment in short-term and long-term 
memory.  Moreover, he was not shown to have impaired abstract 
thinking.  Though there is evidence of impaired judgment, the 
VA examiners have attributed most of the veteran's symptoms, 
including impairment of judgment, to diagnosed personality 
disorder unrelated to the service-connected PTSD.   

While the veteran's past violent history indicates a degree 
of disturbances of mood, and difficulty in maintaining 
effective relationships, these have been generally 
attributable to his paranoid personality disorder, which is 
unrelated to his PTSD or service otherwise.  Even in 
considering all of his behavioral problems due to all 
conditions combined, the majority of the various treatment 
providers and VA examiners who have treated or examined the 
veteran have assigned a GAF score in the range of 60 to 73.  
Scores of these magnitudes reflect at worst, mild symptoms or 
some difficulty in social functioning, but that he is 
generally functioning pretty well.  

There is one assignment of a GAF score of 30 in 1998.  That 
score reflects a judgment that the veteran's behavior was 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, or that he 
was unable to function in almost all areas; that he was 
sometimes incoherent, acting grossly inappropriately, had 
suicidal preoccupation, or stays in bed all day.  
Notwithstanding that the veteran is incarcerated, with all of 
the maladaptive behavior that implies, the vast majority of 
the various treatment and examination reports do not show 
that the veteran's psychiatric disability picture reflects 
these symptoms or level of severity.  Even if the GAF score 
of 30 assigned in 1998 was correct at the time of that 
evaluation, all of the other competent evidence reflects 
significantly less severe condition, suggesting only that 
there was merely an acute or transitory aggravation of the 
veteran's condition at the time of the 1998 evaluation.

Overall, the evidence as discussed strongly suggests that the 
veteran has experienced no more than an occasional decrease 
in social and work efficiency during the period since service 
connection became effective.  Consequently, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted for the service-connected PTSD.  The GAF scores of 
65 and 73 assigned by treatment providers in June 2002 and 
June 2003, as well as the GAF score of 60 assigned by VA in 
2002 and 2006 supports this conclusion.  These scores reflect 
moderate to mild symptoms, which do not correspond to a 
higher degree of social and industrial impairment as required 
for the assignment of a 50 percent or higher disability 
evaluation. Consequently, the Board finds that no more than a 
30 percent rating is warranted for PTSD from September 18, 
1998.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for PTSD.  The Board 
concludes that there was no period since the award of service 
connection that a rating greater than 30 percent for service-
connected PTSD was warranted.  Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the service-
connected PTSD results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


